Citation Nr: 0401065	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died in July 1998 of adenocarcinoma of the 
esophagus with spinal metastases and lower extremity 
paralysis.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The disorders that resulted in the veteran's death, to 
include adenocarcinoma of the esophagus with spinal 
metastases and lower extremity paralysis had their onset long 
after service and are unrelated to service or any incident 
thereof.  

5.  Adenocarcinoma was not manifested within the first year 
after the veteran completed his active service.  

6.  No competent evidence has been submitted that would tend 
to support the appellant's allegations that the cause of the 
veteran's death was related to his active military service.

7.  The veteran's death is not the result of any exposure to 
herbicides he may have experienced during service.  


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the esophagus with spinal metastases 
and lower extremity paralysis was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

3.  The basic eligibility requirements for entitlement to 
Dependent's Educational Assistance allowance under Chapter 
35, United States Code are not met. 38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background  The death certificate shows veteran died in July 
1998.  The immediate cause of death was esophagus cancer.  
Other significant conditions were spinal metastases and lower 
extremity paralysis.  The veteran died at his residence and 
there was no autopsy.  

The Armed Forces of the United States Report of Transfer or 
Discharge, DD (Department of Defense) Form 214N shows the 
veteran had one year foreign and/or sea service and that he 
was awarded the Vietnam service and campaign medal.  

The service medical records reflect an episode of abdominal 
pain and diarrhea lasting 3 to 4 days in June 1970.  The 
veteran was slightly dehydrated.  Treatment was provided and 
the veteran was discharged as asymptomatic.  The service 
medical records do not show any further gastrointestinal 
complaints.  The November 1972 report of the examination for 
separation from service shows the veteran's abdomen and 
viscera were normal.  

There is no evidence of adenocarcinoma or other malignant 
tumor being manifested during the year after the veteran 
completed his active service.  

The private medical records show that the veteran sought 
medical treatment in February 1998, reporting symptoms of 
chest discomfort beginning in January 1998.  Pathology 
studies disclosed an adenocarcinoma tumor at the 
gastroesophageal junction with cervical neck metastasis.  The 
clinical records show the veteran followed a fairly rapid 
downhill course despite treatment including radiation and 
chemotherapy.  A May 1998 summary by the director of 
radiation oncology stated that the veteran was presenting 
with a T4N1M1 adenocarcinoma of the gastroesophageal junction 
of the esophagus.  

Criteria  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2003).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2003).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2003).  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disability is one which was incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 101(16), 1110 
(West 2002).  Analysis of this provision discloses that there 
are three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b) (2003). Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

A cancer or malignant tumor may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Herbicide Presumptions  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii) (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Recently, gastrointestinal tract tumors were specifically 
considered and the results published in the Federal Register 
as follows.  68 Fed. Reg. 27630, 27639 (May 20, 2003).  

SUMMARY: As required by law, the 
Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary 
of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991 
and the Veterans Education and Benefits 
Expansion Act of 2001, has determined 
that a presumption of service connection 
based on exposure to herbicides used in 
the Republic of Vietnam during the 
Vietnam Era is not warranted for the 
following conditions: ... gastrointestinal 
tract tumors, ..., and any other condition 
for which the Secretary has not 
specifically determined a presumption of 
service connection is warranted.

Gastrointestinal Tract Tumors
The incidence of stomach, colon, rectal, 
and pancreatic cancers increases with 
age for individuals between 45 and 59 
years old. Other risk factors vary for 
these cancers but always include family 
history of the same form of cancer, 
certain diseases of the affected organ, 
and dietary factors.
NAS noted in VAO and subsequent reports 
that there was limited or suggestive 
evidence of no association between 
exposure to herbicides and 
gastrointestinal (GI) tract tumors.
An occupational study (Burns et al., 
2001) of mortality of male employees of 
the Dow Chemical Company found fewer 
deaths than expected from all malignant 
neoplasms and specifically cancers of 
the digestive organs and peritoneum.
An environmental study of residents of 
Chapaevsk, Russia (Revich et al., 2001) 
showed a higher incidence of colon 
cancer in males than Russia as a whole 
or the Samara region of Russia. Female 
residents of Chapaevsk did not have a 
higher incidence. However, female 
residents of Chapaevsk did have a higher 
incidence of stomach cancer than Russia 
or Samara. Male residents of Chapaevsk 
had a lower incidence of stomach cancer 
than Russia, but higher than Samara. 
Both male and female residents of 
Chapaevsk had a lower incidence of 
rectal cancer than Russia or Samara. NAS 
stated that, because of the lack of 
adjustment for confounding, the 
likelihood of multiple exposures, the 
absence of information on the 
completeness and accuracy of cancer 
diagnoses, and the ecologic study 
design, this study provides little 
evidence for associations with 
gastrointestinal cancers.

NAS concluded that there was no new 
evidence to change the previous 
determination that there is limited or 
suggestive evidence of no association 
between exposure to herbicides and 
gastrointestinal tract cancer.
Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide 
exposure and gastrointestinal tract 
cancer outweighs the credible evidence 
for such an association, and he has 
determined that a positive association 
does not exist.

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statement of the case, as well as a VCAA letter of March 2002 
notified the appellant and her representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant private and Federal records have been obtained.  The 
service medical records are in the claims folder.  There is 
no reasonable possibility that further assistance would aid 
in substantiating the claim.  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations, as well as applicable case law.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Quartuccio.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2002).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Analysis  Although the appellant was alerted as to the need 
for her to submit evidence that the fatal disability began in 
service, she has not done so.  Similarly, she has not 
submitted evidence that the fatal cancer was manifested in 
the first year after the veteran completed his active 
service.  Her primary contention is that the veteran's fatal 
cancer was the result of exposure to herbicides many years 
earlier, during service.  However, because she is a lay 
witness, this assertion is simply a claim and does not have 
the evidentiary weight of a competent medical opinion.  
38 C.F.R. § 3.159(a) (2003); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The question of whether some exposure years earlier caused 
death is primarily medical in nature and requires evidence 
from a physician or other competent medical source.  
38 C.F.R. § 3.159(a); Grottveit; Espiritu.   In this case, 
there is no competent evidence that the fatal disease began 
during service or was manifested during a presumptive period.  
Rather, the medical evidence shows that the fatal disease 
first appeared many years after service and quickly caused 
the veteran's death.  Evidence of a prolonged period without 
medical complaint is evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no competent evidence to support the 
assertion that exposure to herbicides caused the fatal 
cancer.  To the contrary, the medical evidence assembled 
under the Agent Orange Act has recently been reviewed and it 
has been determined that this competent medical evidence is 
against a connection.

As there is no competent supporting evidence and there is 
competent evidence against the claim (normal separation 
examination, private medical records showing onset long after 
service, passage of many years after service without 
pertinent findings, and determination based on NAS findings 
under the Agent Orange Act) the clear preponderance of 
evidence is against the claim and service connection for the 
cause of the veteran's death must be denied.  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.   
Furthermore, at the time of the veteran's death in July 1998, 
he was not receiving benefits for a service-connected 
disability.  Inasmuch as the veteran was not in receipt of a 
total and permanent disability evaluation due to service-
connected disability at the time of his death, the appellant 
would not be entitled on this basis either.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).




ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to Dependent's Educational Assistance 
under 38 U.S.C.A. Chapter 35 (West 1991) is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



